ACCEPTED
                                                                                        06-14-00071-CV
                                                                              SIXTH COURT OF APPEALS
                                                                                   TEXARKANA, TEXAS
                                                                                    2/4/2015 2:23:53 PM
                                                                                        DEBBIE AUTREY
                                                                                                 CLERK


                       No. 06-14-00071-CV
                                                                     FILED IN
                                                              6th COURT OF APPEALS
                    IN THE COURT OF APPEALS FOR            THE TEXARKANA, TEXAS
                        SIXTH DISTRICT OF TEXAS               2/4/2015 2:23:53 PM
                                                                  DEBBIE AUTREY
                             AT TEXARKANA                             Clerk




             IN THE INTEREST OF A. B. O. and E. B. O., Children


           UNOPPOSED MOTION TO EXTEND TIME FOR FILING
                      BRIEF OF APPELLEE
TO THE HONORABLE COURT OF APPEALS:

      Melanie McMurtry, Appellee in the above styled and numbered cause, hereby

moves the Court pursuant to Rule 38.6(d), Texas Rules of Appellate Procedure, for

an extension of time to file her brief. As grounds for such extension the Appellee

would show unto the Court the following:

                                         I.

      This is Appellee’s first request for an extension of time in which to file her

brief. Appellee’s brief is due to be filed on February 9, 2015.

                                        II.

      Counsel for Appellee has begun preparation of Appellee’s brief in this case,

however, due to other commitments counsel has been unable to complete research

and finalize the brief in this case. Those commitments include:
       1.     Serving as mediator in Robert Duran vs. Southwest Arkansas
              Electric Cooperative Corporation vs. Charles Glover, Jr. d/b/a
              Charles Glover Trenching and Backhoe; No. CV2011-128-1 in
              the Circuit Court of Miller County, Arkansas;

       2.     Preparation for and attendance at depositions in August Harder v.
              Harold E. Boldt, et al, No. 46cv-14-61-1 in the Circuit Court of
              Miller County, Arkansas;

       3.     Preparation and filing of Plaintiff’s Complaint for Trademark
              Infringement in Keith Manufacturing Co. v. Cargo Floor B.V.,
              Civil Action No. 5:15-cv-00009 in the United States District
              Court, Eastern District of Texas; and

       4.     Preparation for and attendance at hearing on Defendant’s Motion
              for New Trial and Defendant’s Motion to Modify Judgment in
              John Alexander Smith v. City National Bank of Sulphur Springs,
              Cause No. CV40681in the 62nd District Court of Hopkins County,
              Texas.

                                            III.

       Due to the above matters, counsel for Appellee has been unable to properly

research and prepare the brief in the above referenced cause.

                                            IV.

       Therefore, Appellee would request an extension of thirty (30) days in which

to file her brief. The requested extension should not in the ordinary course of

procedure in this court delay oral argument and submission and is not requested for

delay but that justice be served.




Unopposed Motion to Extend Time for Filing Brief of Appellee – Page 2
       WHEREFORE, PREMISES CONSIDERED, Melanie McMurtry, Appellee,

prays that the time for filing her appellate brief be extended thirty (30) days until

March 11, 2015.


                                          Respectfully submitted,



                                            /s/ John R. Mercy
                                          John R. Mercy
                                          Texas State Bar No. 13947200
                                          MERCY p CARTER p TIDWELL, L.L.P.
                                          1724 Galleria Oaks Drive
                                          Texarkana, TX 75503
                                          Telephone: (903) 794-9419
                                          Facsimile: (903) 794-1268
                                          E-mail: jmercy@texarkanalawyers.com

                                          ATTORNEY FOR APPELLEE




                            CERTIFICATE OF CONFERENCE

      I have contacted Lisa McPherson, Attorney for Appellant, regarding the relief
sought by this motion and she has no objection to the motion.


                                            /s/ John R. Mercy
                                          John R. Mercy




Unopposed Motion to Extend Time for Filing Brief of Appellee – Page 3
                                   CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Unopposed Motion
to Extend Time for Filing Brief of Appellee has been forwarded to:

       Brent Langdon
       LANGDON n DAVIS, LLP
       5902 Summerfield, Ste. A
       Texarkana, TX 75503
       Email: blangdon@ldatty.com

       Ms. Lisa McPherson
       LANGDON n DAVIS, LLP
       5902 Summerfield, Ste. A
       Texarkana, TX 75503
       Email: lmcpherson@ldatty.com

Attorneys for Appellant, on this the 4th day of February, 2015.


                                            /s/ John R. Mercy
                                          John R. Mercy




Unopposed Motion to Extend Time for Filing Brief of Appellee – Page 4